Citation Nr: 1202882	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-38 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses incurred as a result of non-VA dental treatment rendered from August 19, 2004 to October 11, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from March 1945 to May 1946. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 decision of the of the Department of Veterans' Affairs Medical Center (VAMC) in Sagninaw, Michigan, which denied payment for non-VA outpatient dental treatment  described in a letter dated on October 12, 2004. 

A statement of the case (SOC) was issued in October 2007.  The Veteran filed a timely substantive appeal (VA Form 9) to the Board in December 2007. 

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).  Thus, the Veteran has standing in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had dental services provided by a non-VA dentist from August 19, 2004 to October 11, 2004. 

2.  Outpatient dental services, totaling $1920.00, were not preapproved by VA, nor were they for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health. 




CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized dental expenses incurred as a result of non-VA dental treatment rendered from August 19, 2004 to October 11, 2004, have not been met.  38 U.S.C.A. § 1725 (West 2002); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  However, the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  As such, no further discussion of VA's duties to notify and assist is necessary, as such duties are not relevant to the instant claim.

LAW AND ANALYSIS

The Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), provides general authority for the reimbursement of non-VA emergency treatment for nonservice-connected disabilities.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-100 8 (2011), as amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective March 25, 2003).  This law was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., May 29, 2000.  The interim final rule implementing the new statute provided that its effective date was May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (July 12, 2001).  The final regulation at 38 C.F.R. § 17.1002(a) through (i) provides a list of nine separate prerequisites, which must be met, before VA may advance payment or reimbursement for emergency services provided for nonservice-connected disabilities in non-VA facilities. 

To be eligible for reimbursement under this authority, the veteran has to satisfy all of nine of the following conditions: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) the claim for payment if reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) the veteran is financially liable to the provider of emergency treatment for that treatment; (g) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) if the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment, and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and; (i) the veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

VA regulations also provide that a claim under the Millennium Bill must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d). 

Under 38 C.F.R. § 17.1004(e), if after reviewing a claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained. 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement. Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) ; see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725  nor 38 C.F.R. § 17.1002  required a medical finding of an emergency).  

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011). 

In statements presented throughout the duration of the appeal, the Veteran has maintained that reimbursement should be allowed for his non-VA outpatient dental treatment from August 19, 2004 to October 11, 2004 because he considered it to be emergency dental care and he was not, at that time, able to wait for an appointment at a VA facility hundreds of miles from his home.  

As the instant claim before the Board is one seeking reimbursement for unauthorized non-VA dental treatment, and not one regarding service-connection for a dental disability, the matter of the September 1947 letter explaining the Veteran's right to have outpatient dental treatment of certain teeth (numbered 1-11, 13-17, 23, 29, 30, and 32) is immaterial.  

The Veteran had dental services provided by a non-VA dentist from August 19, 2004 to October 11, 2004.  The dental services, which included X-rays, a comprehensive oral examination on August 19, 2004, five extractions (teeth numbered 15, 23, 25, 26, and 31), adult prophylaxis, completed maxillary denture, and removable partial denture/metal base for teeth numbered 18, 19, 23-26, 30, 31).  

The Veteran does not argue that he was authorized or preapproved for any outpatient dental services, nor does the record reflect any such authorization.  Instead, in a December 2007 statement, the Veteran argued that the dental treatment was emergent in nature. 

The Board recognizes that under 38 U.S.C.A. § 1725, a veteran may be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility.  However, as noted above, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 U.S.C.A. § 1728 West 2002); 38 C.F.R. § 17.120 (2011); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Veteran does not allege, and the evidence does not show that the X-rays, comprehensive oral examination on August 19, 2004, five extractions (teeth numbered 15, 23, 25, 26, and 31), adult prophylaxis, completed maxillary denture, and removable partial denture/metal base (for teeth numbered 18, 19, 23-26, 30, 31), were rendered in a medical emergency where delay would have been hazardous to life or health.  In this regard, the Board points to the October 12, 2004 statement of the private dentist who treated the Veteran from August 19, 2004 to October 11, 2004, which indicates that the Veteran was initially seen on August 19, 2004 for an initial examination and X-rays, and was subsequently treated for scheduled dental procedures.  The statement indicates that the treatment was needed to get the Veteran "back to optimum dental health."  There is no finding that any of the procedures were done based upon an emergency and the fact that they were done to get the Veteran back to optimum dental health strongly weighs against a finding of any dental emergency.

In summary, the non-VA dental services rendered from August 19, 2004 to October 11, 2004 were not preapproved and were not rendered due to a medical emergency where delay would have been hazardous to life or health.  While the Board sympathizes with the Veteran, unfortunately the law precludes payment or reimbursement for unauthorized dental expenses by a non-VA dental facility without the above requirements having been satisfied. 

Thus, as all requirements under 38 U.S.C.A. § 1725 have not been satisfied for payment or reimbursement to be authorized as required by law, the Board finds that the preponderance of the evidence is against the Veteran's claim for payment or reimbursement for unauthorized dental expenses incurred as a result of non-VA dental treatment rendered from August 19, 2004 to October 11, 2004, and regrettably, the claim must be denied.  38 U.S.C.A. § 1725 (West 2002 and Supp. 2010); 38 C.F.R. § 17.1000-08, 17.161 (2011). 


ORDER

Entitlement to payment or reimbursement of unauthorized dental expenses incurred as a result of non-VA dental treatment rendered from August 19, 2004 to October 11, 2004, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


